[Cite as State v. Evans, 2011-Ohio-4992.]


STATE OF OHIO                     )                      IN THE COURT OF APPEALS
                                  )ss:                   NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                            C.A. No.     10CA0127-M

        Appellee

        v.                                               APPEAL FROM JUDGMENT
                                                         ENTERED IN THE
MICHAEL L. EVANS                                         COURT OF COMMON PLEAS
                                                         COUNTY OF MEDINA, OHIO
        Appellant                                        CASE No.   06-CR-0341

                                 DECISION AND JOURNAL ENTRY

Dated: September 30, 2011



        MOORE, Judge.

        {¶1}     Appellant, Michael L. Evans, appeals from his conviction in the Medina County

Court of Common Pleas. This Court affirms in part and vacates in part.

                                                    I.

        {¶2}     In 2007, Evans was convicted on multiple felony offenses. He directly appealed

his convictions to this Court.           After the record was supplemented with a nunc pro tunc

sentencing entry, this Court affirmed the trial court’s judgment. See State v. Evans, 9th Dist. No.

07CA0057-M, 2008-Ohio-4772 at ¶30.

        {¶3}     In 2009, Evans filed a petition to vacate his sentence, arguing that he was entitled

to a de novo sentencing hearing and that his sentence was void due to the failure of the trial court

to correctly impose postrelease control. The trial court denied Evans’ petition, and he appealed.

See State v. Evans, 9th Dist. No. 09CA0102-M, 2010-Ohio-2514. This Court overruled Evans’

assignment of error, yet noted that postrelease control was not correctly imposed. Id. at ¶7-8.
                                                  2


This Court identified R.C. 2929.191 as presenting the method through which to remedy the

incorrect imposition of postrelease control. Id. at ¶7.

       {¶4}    Thereafter, the trial court held a resentencing hearing to correct the imposition of

postrelease control. The trial court’s November 3, 2010 “Correction of Judgment of Conviction

Entry” re-imposed the original sentence and correctly imposed mandatory postrelease control.

       {¶5}    Evans timely filed a notice of appeal from the November 3, 2010 entry. He raises

three assignments of error for our review.

                                                  II.

                                  ASSIGNMENT OF ERROR I

       “THE TRIAL COURT ERRED BY APPLYING R.C. 2929.191
       PROSPECTIVELY TO SIMPLY CORRECT THE ERROR IN [EVANS’]
       PREVIOUSLY-IMPOSED SENTENCE, BY PROPERLY IMPOSING THE
       MANDATORY PERIODS OF POST-RELEASE CONTROL, INSTEAD OF
       CONDUCTING A DE NOVO SENTENCING HEARING, AS REQUESTED
       BY [EVANS], DUE TO THE PREVIOUS 2007 SENTENCE BEING VOID.”

       {¶6}    Evans contends that the trial court erred in failing to hold a de novo sentencing

hearing. In so arguing, he claims that he was entitled to a new hearing because his sentence was

void due to the trial court’s failure to properly impose postrelease control. We disagree.

       {¶7}    In State v. Singleton, 124 Ohio St.3d 173, 2009-Ohio-6434, at ¶23, the Ohio

Supreme Court held that R.C. 2929.191 sets forth “a statutory remedy to correct a failure to

properly impose postrelease control.” This statutory remedy, applicable to sentences imposed

after the statute’s effective date of July 11, 2006, provides,

       “[T]rial courts may, after conducting a hearing with notice to the offender, the
       prosecuting attorney, and the Department of Rehabilitation and Correction,
       correct an original judgment of conviction by placing on the journal of the court a
       nunc pro tunc entry that includes a statement that the offender will be supervised
       under R.C. 2967.28 after the offender leaves prison and that the parole board may
       impose a prison term of up to one-half of the stated prison term originally
       imposed if the offender violates postrelease control.” Singleton at ¶23.
                                                 3


       {¶8}    However, because R.C. 2929.191 does not address the aspects of a defendant’s

sentence other than postrelease control, the Singleton Court determined that the R.C. 2929.191

hearing “pertain[s] only to the flawed imposition of postrelease control.” Singleton at ¶24. In so

reasoning, the Court determined that “the General Assembly appears to have intended to leave

undisturbed the sanctions imposed upon the offender that are unaffected by the court’s failure to

properly impose postrelease control at the original sentencing.” Id. Subsequently, in State v.

Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, at ¶27, the Ohio Supreme Court further clarified

that, in cases where postrelease control was not properly imposed, “only the offending portion[s]

of the sentence[s are] subject to review and correction.”

       {¶9}    In the instant case, Evans was sentenced after the effective date of R.C. 2929.191.

Accordingly, the flawed imposition of postrelease control within his sentence was subject to that

statute’s corrective remedy, and he was not entitled to a de novo sentencing hearing. See

Singleton at ¶24. The new sentencing hearing should have been limited to notifying Evans of

postrelease control and including it in his sentence. See Fischer at paragraph two of the syllabus.

The trial court, however, exceeded the limited scope of the hearing and attempted to re-impose

the original sentence.

       {¶10} Evans’ first assignment of error is overruled to the extent that it challenges the

trial court’s failure to conduct a full resentencing hearing. However, because the trial court

exceeded its authority when it attempted to resentence Evans on aspects of his sentence unrelated

to postrelease control, we vacate those parts of the November 3, 2010 entry. Evans’ original

consecutive sentences remain valid, as does the portion of the November 3, 2010 entry that

addresses postrelease control.
                                                4


                                ASSIGNMENT OF ERROR II

       “THE TRIAL COURT ERRED BY IMPOSING OR RE-IMPOSING
       CONSECUTIVE SENTENCES AS TO COUNT I – KIDNAPPING, COUNTS
       III & IV – RAPE, AND COUNT V – FELONIOUS ASSAULT, WHERE
       THOSE OFFENSES WERE ALL ALLIED OFFENSES OF SIMILAR IMPORT
       WHICH MERGED FOR PURPOSES OF SENTENCING PURSUANT TO
       2941.25.”

                                ASSIGNMENT OF ERROR III

       “THE TRIAL COURT ERRED BY RE-IMPOSING CONSECUTIVE PRISON
       TERMS UPON [EVANS], WHERE THERE WAS NO INDICATION THAT
       THE COURT WEIGHED THE SERIOUSNESS AND RECIDIVISM FACTORS
       OF R.C. 2929.12 AND WHERE, PURSUANT TO 2929.14(B) AND (E)(4),
       [EVANS] HAD NO PRIOR FELONY RECORD AND HAD NOT
       PREVIOUSLY SERVED A PRISON SENTENCE.”

       {¶11} Evans’ second and third assignments of error pertain to sentencing issues

unrelated to postrelease control. Regarding these issues, Fischer instructs that, “when a judge

fails to impose statutorily mandated postrelease control as part of a defendant’s sentence, that

part of the sentence is void and must be set aside.” (Emphasis added.) Fischer at ¶26. Further,

“[a]lthough the doctrine of res judicata does not preclude review of a void sentence, res judicata

still applies to other aspects of the merits of a conviction, including the determination of guilt

and the lawful elements of the ensuing sentence.” Id. at paragraph three of the syllabus. It is

long-standing precedent in Ohio that res judicata bars the consideration of issues that could have

been raised on direct appeal. (Citations omitted.) State v. Saxon, 109 Ohio St.3d 176, 2006-

Ohio-1245, at ¶16-17.

       {¶12} Stemming from principles of res judicata, the law of the case doctrine “precludes

a litigant from attempting to rely on arguments at a retrial which were fully pursued, or available

to be pursued, in a first appeal[.]” Fischer at ¶34, quoting Hubbard ex rel. Creed v. Sauline

(1996), 74 Ohio St.3d 402, 404-405. “[T]h[is] doctrine provides that the decision of a reviewing
                                                 5


court in a case remains the law of that case on legal questions involved for all subsequent

proceedings in the case at both the trial and reviewing levels.” (Citations omitted.) Nolan v.

Nolan (1984), 11 Ohio St.3d 1, 3.

         {¶13} Here, Evans either raised the arguments presented in his second and third

assignments of error, or could have raised these arguments, on direct appeal. See State v. Evans,

9th Dist. No. 07CA0057-M, 2008-Ohio-4772, at ¶19, 29 (overruling Evans’ argument that rape

and kidnapping offenses were allied offenses of similar import.). Therefore, as Evans has

already “had the benefit of one direct appeal, [he can]not raise any and all claims of error in a * *

* successive appeal.”    See Fischer at ¶33, citing State v. Fischer, 181 Ohio App.3d 758, 2009-

Ohio-1491.

         {¶14} Accordingly, Evans’ second and third assignments of error are overruled.

                                                III.

         {¶15} Because the trial court exceeded its authority when it attempted to resentence

Evans on aspects of his sentence that were not void, we vacate in part the November 3, 2010

entry to the extent that it purported to address anything other than postrelease control. The

portion of the November 3, 2010 entry that addressed postrelease control remains intact. Evans’

first assignment of error is overruled, and we decline to address Evans’ remaining assignments of

error.

                                                                         Judgment affirmed in part
                                                                              and vacated in part.




         There were reasonable grounds for this appeal.
                                                 6


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CARLA MOORE
                                                     FOR THE COURT



CARR, P. J.
WHITMORE, J.
CONCUR

APPEARANCES:

JOSEPH F. SLAZGEBER, Attorney at Law, for Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MATTHEW KERN, Assistant Prosecuting
Attorney, for Appellee.